                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                                   §
                                                   §
CHARLES C. FREENY III, BRYAN E.                    §
FREENY, and JAMES P. FREENY,                       §
                                                   §
        Plaintiffs,                                §
                                                   §    Case No. 2:18-CV-00049-JRG-RSP
v.                                                 §
                                                   §
FOSSIL GROUP, INC.,                                §
                                                   §
        Defendant.                                 §
                                                   §

                       MEMORANDUM OPINION AND ORDER

       On March 12, 2019, the Court held a hearing to determine the proper construction of the

disputed claim terms in United States Patent No. 6,490,443 (“the ’443 Patent”). Having considered

the arguments made by the parties at the hearing and in the parties’ claim construction briefing

(Dkt. Nos. 50, 52, & 53), having considered the intrinsic evidence, and having made subsidiary

factual findings about the extrinsic evidence, the Court hereby issues this Claim Construction

Memorandum and Order. See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005);

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                               1
                                                TABLE OF CONTENTS


MEMORANDUM OPINION AND ORDER ................................................................................. 1

I.      BACKGROUND ................................................................................................................ 3

II.     APPLICABLE LAW .......................................................................................................... 5

         A.        Claim Construction................................................................................................ 5
         B.        35 U.S.C. § 112(6) (pre-AIA) / § 112(f) (AIA) ..................................................... 8
         C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................ 10
         D.        Departing from the Ordinary Meaning of a Claim Term .................................... 11

III.    CONSTRUCTION OF AGREED TERMS ...................................................................... 12

IV.     CONSTRUCTION OF DISPUTED TERMS ................................................................... 18

                   1. “request authorization code” ........................................................................ 18
                   2. “the [request authorization code]” ................................................................ 23
                   3. “means for communicating audio and video information in a format
                   perceivable by an individual located adjacent to the portable housing” ............. 32
                   4. “means for playing back the messages and data” ......................................... 39
                   5. Claim 90 (as a whole) ................................................................................... 42
                   6. “controlled from a central control center” .................................................... 51

V.      CONCLUSION ................................................................................................................. 57




                                                                 2
         I.      BACKGROUND

       The ’443 Patent was filed on August 31, 2000, issued on December 3, 2002, and is titled

“Communication and Proximity Authorization Systems.” The ’443 Patent relates to a “Master

proximity authorization system” that includes “a proximity authorization unit” for activating “a

plurality of proximity service units.” ’443 Patent at 31:33–37. Figure 29 illustrates a block diagram

of a Master proximity authorization system 2900.




Id. at Figure 29 (annotated). The specification states that “[t]he Master proximity authorization

system 2900 is provided with a proximity authorization unit 2910 . . . for activating a plurality of

proximity service units 2920 incorporating features of the present invention.” Id. at 31:32–36.

Regarding the proximity services units 2920, the specification states the following:




                                                 3
       The proximity service unit 2920 can be any device which provides a predetermined
       service upon activation. For example, the proximity service unit 2920 can be a
       house key system, a garage key system, a subway gate system, a taxi meter system,
       a parking lot gate system, a parking meter system, an ATM system, a vending
       machine system, a gas pump system, a store checkout system, a toll booth system,
       a vehicle control system, or the public communication unit 50 described herein
       before with reference to FIG. 1.

Id. at 32:15–23. The specification further discloses that “[s]ome of the Proximity Service Units

2920 are capable of receiving information via a first signal and some of the proximity service units

2920 are capable of receiving information via a second signal.” Id. at 31:36–40. Regarding the

proximity authorization unit 2910, the specification states the following:

       The proximity authorization unit 2910 is provided with a portable housing 2911, a
       computer unit 3000, and a transmitter/receiver unit 3070. The computer unit 3000
       is supported by the portable housing 2911 and has at least one and preferably a
       plurality of request authorization codes stored therein. Each of the request
       authorization codes uniquely identify the proximity authorization unit 2910. The
       transmitter/receiver unit 3070 is supported by the port able housing 2911. The
       computer unit 3000 retrieves the request authorization code and the
       transmitter/receiver unit 3070 outputs the request authorization code on the first
       signal for communication to the proximity service units 2920 capable of receiving
       the first signal, and the transmitter/receiver unit 3070 outputs the request
       authorization code via the second signal to the proximity service units 2920 capable
       of receiving the second signal.

Id. at 31:44–59. The specification further discloses that “the proximity service unit 2920

communicates with the proximity authorization unit 2910 via either a wireless link 2912 or in

some cases a physical link 2917.” Id. at 32:24–27. The specification indicates that “[t]he wireless

link 2912 is preferably a low power wireless link which does not typically communicate farther

than about 300 feet.” Id. at 32:28–30.

       Claim 90 of the ’443 Patent recite the following elements (disputed term in italics):

                  90. A proximity authorization unit for use with proximity service
                       units, some of the proximity service units being capable of
                       receiving information via a first signal and some of the
                       proximity service units being capable of receiving
                       information via a second signal, the second signal being
                       different from the first signal, and each of the proximity


                                                 4
                           service units providing a predetermined service when
                           activated in response to receiving a request authorization
                           code, the proximity authorization unit comprising:
                     a portable housing;
                     a computer unit supported by the housing and having the request
                           authorization code stored therein; and
                     a communication unit supported by the housing, the computer
                           unit retrieving the request authorization code and the
                           communication unit outputting the request authorization
                           code on the first signal for communication to the proximity
                           service units capable of receiving the first signal, and the
                           communication unit outputting the request authorization
                           code via the second signal to the proximity service units
                           capable of receiving the second signal.

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.


          II.     APPLICABLE LAW

                A.       Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d


                                                   5
at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

        “The claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

        “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-




                                                   6
Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic

record in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at

1317 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read




                                                  7
claim terms.” Id. The Supreme Court recently explained the role of extrinsic evidence in claim

construction:

        In some cases, however, the district court will need to look beyond the patent’s
        intrinsic evidence and to consult extrinsic evidence in order to understand, for
        example, the background science or the meaning of a term in the relevant art during
        the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
        (a patent may be “so interspersed with technical terms and terms of art that the
        testimony of scientific witnesses is indispensable to a correct understanding of its
        meaning”). In cases where those subsidiary facts are in dispute, courts will need to
        make subsidiary factual findings about that extrinsic evidence. These are the
        “evidentiary underpinnings” of claim construction that we discussed in Markman,
        and this subsidiary factfinding must be reviewed for clear error on appeal.

        Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

                 B.       35 U.S.C. § 112(6) (pre-AIA) / § 112(f) (AIA)1

        A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

. . . for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

        But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015) (§



1
  Because the application resulting in the ’443 Patent w a s filed before September 16, 2012, the effective date of
the America Invents Act (“AIA”), the Court refers to the pre-AIA version of § 112.


                                                        8
112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function . . . even if the claim uses the term ‘means.’”) (quotation marks and citation omitted).

        When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step . . . is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.




                                                   9
Cir. 2005). However, § 112, ¶ 6 does not permit “incorporation of structure from the written

description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

       For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

               C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

       Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). If it does not, the claim

fails § 112, ¶ 2 and is therefore invalid as indefinite. Id. at 2124. Whether a claim is indefinite is

determined from the perspective of one of ordinary skill in the art as of the time the application for

the patent was filed. Id. at 2130. As it is a challenge to the validity of a patent, the failure of any

claim in suit to comply with § 112 must be shown by clear and convincing evidence. Id. at 2130

n.10. “[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus, Inc. v.

Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some


                                                  10
standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005); accord Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

1371 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).

                  D.       Departing from the Ordinary Meaning of a Claim Term

         There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1365 (Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

plain meaning in two instances: lexicography and disavowal.”). The standards for finding

lexicography or disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

         To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

         To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning



2
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule, such as the
statutory requirement that a means-plus-function term is construed to cover the corresponding structure disclosed in
the specification. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                                         11
of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”) “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013); see also Avid

Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016) (“When the prosecution history

is used solely to support a conclusion of patentee disclaimer, the standard for justifying the

conclusion is a high one.”).

       Although a statement of lexicography or disavowal must be exacting and clear, it need not

be “explicit.” See Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016)

(“a patent applicant need not expressly state ‘my invention does not include X’ to indicate his

exclusion of X from the scope of his patent”). Lexicography or disavowal can be implied where,

e.g., the patentee makes clear statements characterizing the scope and purpose of the invention.

See On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir. 2006)

(“[W]hen the scope of the invention is clearly stated in the specification, and is described as the

advantage and distinction of the invention, it is not necessary to disavow explicitly a different

scope.”). Nonetheless, the plain meaning governs “[a]bsent implied or explicit lexicography or

disavowal.” Trs. of Columbia Univ., 811 F.3d at 1364 n.2.

         III.    CONSTRUCTION OF AGREED TERMS

       The parties agreed to the constructions of the following terms/phrases:

 Claim Term/Phrase                            Agreed Construction
 Preamble of Claim 90                         The preamble of Claim 90 is limiting.

 “proximity service units”                    “devices that provide a predetermined service
                                              upon activation within a proximity”
 (Claim 90)




                                                12
(Dkt. No. 58 at 1).3 In view of the parties’ agreement on the proper construction of the identified

terms, the Court hereby ADOPTS the parties’ agreed constructions.

          During the claim construction hearing, the parties agreed to the preliminary construction

of the following terms/phrases:

    Claim Term/Phrase                                      Agreed Construction
    “second signal being different from the                No construction necessary.
    first signal”                                          (not limited to a different frequency band or
                                                           protocol than the first signal).
    (Claim 90)

    “low power communication unit”                         “communication unit having a power for
                                                           transmission of up to a maximum of several
    (Claim 91)                                             hundred feet”

    “means for recording the messages and                  Function: recording the messages and data
    data”                                                  Structure: computer unit 3000 or equivalents
                                                           thereof.
    (Claim 106)


          Regarding the phrase “second signal being different from the first signal,” the Court

finds that the phrase does not require construction. The phrase is unambiguous, and is easily

understandable by a jury, and should be given its plain and ordinary meaning. Plaintiffs originally

argued that their construction is consistent with the district court’s prior claim construction order

in the Freeny v. Apple Inc., No. 2:13-cv-00361-WCB, (E.D. Tex. Aug. 28, 2014). In Freeny v.

Apple, the disputed claim term was the phrase “different types of . . . communication signals,”

which was recited in claim 18 of the U.S. Patent No. 7,110,744 (“the ‘744 Patent”) (emphasis

added). 4 Unlike the disputed phrase in the case, the term construed in Freeny v. Apple explicitly

referred to the signals as being of different “types” of signals, not just different signals.


3
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites are to the page numbers
assigned through ECF.
4
  Plaintiffs contend that the ’443 Patent is related to the ’744 Patent, and that the two patents share the same
specification. (Dkt. No. 50 at 12).


                                                            13
       The Court finds that including “types” in the ’744 Patent is significant because it denotes

a classification system, which the court in Freeny v. Apple reflected in its construction. Here, the

disputed phrase in the ’443 Patent does not include the requirement of a different “type” of signal.

Thus, the differences between the signals need not be restricted to “types,” such as frequencies or

protocols. Indeed, the specification discloses other differences in signals, such as differences in a

first and second “signal strength.” ’443 Patent at 34:1–2 (“This can be accomplished by

incorporating a signal strength detector in the wireless adapter element 3180”), 13:24–29 (“The

multiple channel wireless transceiver 740 is programmed to detect a first signal strength from the

wireless device 710a and a second signal strength from the wireless device 710a.”).

       Furthermore, the specification repeatedly discuss “frequencies” and “protocols” in the

context of signal types. See, e.g., id. at 34:31–33 (“In addition the proximity authorization unit

2910 can either automatically sense and determine the required signal type and/or protocol”)

(emphasis added), 35:13–16 (“The computer unit 3000 controls the functions of a signal selector

unit 3030 via the computer control and command bus lines 3005 that selects the type of signal and

or protocol that is sent to the service signaling unit 3050 via line 3044.”) (emphasis added), 38:20–

24 (“A preferred embodiment of the receiver unit 3410 and the transmit unit 3420 operate in the

900 Mhz region, the IR spectrum and 2.4 to 2.5 Ghz frequency ranges which are globally accepted

low power signaling types for home and business.”) (emphasis added); 11:36–39 (“The AWAU

719 is provided with a multiple channel wireless transceiver 740 capable of receiving at least two

signal types, i.e. different frequency signal types or protocols.”) (emphasis added).

       By not including “types” in the claim language, the intrinsic evidence indicates that the

patentee drafted the claims in the ’443 Patent more broadly than in the ’744 Patent. See Nystrom

v. TREX Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005) (“When different words or phrases are used in




                                                 14
separate claims, a difference in meaning is presumed.”). Accordingly, the Court rejects Plaintiffs’

original construction, and agrees with the parties that the phrase “second signal being different

from the first signal” should be given its plain and ordinary meaning.

       Regarding the phrase “low power communication unit,” the Court presented to the parties

a construction that is similar to the one adopted in Freeny v. Apple Inc., No. 2:13-cv-00361-WCB,

(E.D. Tex. Aug. 28, 2014). In that case, the court construed the term “low power communication

signals” in Claim 18 of the ’744 Patent as “communication signals having a power for transmission

of up to a maximum of several hundred feet.” Freeny v. Apple Inc., No. 2:13-CV-00361-WCB,

2014 U.S. Dist. LEXIS 120446, at *17-19 (E.D. Tex. Aug. 28, 2014) (emphasis added). Applying

that construction here, the Court finds that the term “low power communication unit” should be

construed to mean “communication unit having a power for transmission of up to a maximum of

several hundred feet.”

       Consistent with the court’s findings in Freeny v. Apple, the specification on several

occasions refers to low power signals as those that do not communicate farther than a few hundred

feet. See, e.g., ’443 Patent at 32:29–31 (“low power wireless link . . . does not typically

communicate farther than about 300 feet”), 35:50–51 (detection range of “say several hundred

feet”), 36:31–38 (wireless connection ranges “will vary from several hundred feet to only several

feet”), 39:14–16 (transmissions possible “within several hundred feet” of a communication unit),

7:6–9 (transceiver capable of communicating “up to at least a predetermined proximity distance

such as a hundred feet”), 13:54–55 (different signal strengths designed for detection at 500 feet

and 20 feet), 16:49–51 (authorization distance set at 500 feet and 20 feet). Accordingly, the Court

agrees with the parties that the term “low power communication unit” should be construed to

mean “communication unit having a power for transmission of up to a maximum of several




                                                15
   hundred feet.”

           Regarding the phrase “means for recording the messages and data,” the Court finds the

   phrase is governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite. Contrary to Defendant’s original

   contention, the specification clearly identifies the corresponding structure for this limitation.

   Specifically, Figure 30 depicts an embodiment of the proximity authorization unit. ’443 Patent at

   4:1–3 (“FIG. 30 is a block diagram showing a proximity authorization unit constructed in

   accordance with the present invention and for use in the system depicted in FIG. 29.”).




Id. at Figure 30. The specification states the following regarding Figure 30:

            In FIG. 30 the basic design elements incorporated into the proximity
            authorization unit 2910 are shown wherein there is the computer unit 3000 such
            as a Motorola 68000 series or Tl DSP 6000 series unit or a modified Ericsson
            Bluetooth Baseband Processor made to operate by the power on off unit 3003
            which supplies power to all the elements of the proximity authorization unit 2910
            via positive lines 3004 and ground lines 3002. The power on off unit 3003 is
            connected to a battery and charge unit 3001 and the computer unit 3000 program
            memory and stored request authorization codes and phone directories for
            example are maintained even when the proximity authorization unit 2910 is
            turned off by a control panel 3010 via line 3013.



                                                    16
Id. at 34:59–35:4 (emphasis added). Regarding the proximity authorization unit shown in Figure

32, the specification states that “[w]hen F4 is pressed then the audio unit 3260 is connected to the

computer unit 3000 memory unit and the audio being spoken or received is stored.” Id. at 37:7–9.

Thus, the specification identifies the computer unit 3000 in Figure 30 as the structure for recording

messages and data. The specification further recites specific types of computer units 3000, which

include “Motorola 68000 series or Tl DSP 6000 series unit or a modified Ericsson Bluetooth

Baseband Processor.” Id. at 34:59–63. Plaintiffs’ expert, Dr. Dean Sirovica, opines that a person

of ordinary skill in the art at the time of the invention would have understood from the specification

that the corresponding structure for the function of “recording messages and data” is a computer

memory unit. (Dkt. No. 50-2 at ¶ 59). Thus, the specification clearly associates the computer unit

3000 with the function of recording messages and data.

       Defendant originally argued that Plaintiffs’ proposed structure inflates the scope of the

term to coincide with the performance of the function on any structure. (Dkt. No. 52 at 22) (citing

Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed. Cir. 2003)).

The Court disagrees. In Apple Inc. v. Motorola, Inc., 757 F.3d 1286 (Fed. Cir. 2014), the Federal

Circuit stated that when “a patentee has invoked computer-implemented means-plus-function

claiming, the corresponding structure in the specification for the computer implemented function

must be an algorithm unless a general purpose computer is sufficient for performing the function.”

Id. at 1298. For example, In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed.

Cir. 2011), the Federal Circuit found that “it was not necessary to disclose more structure than the

general purpose processor that performs those functions . . ., because the functions of ‘processing,’

‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose

processor.” Id. at 1316. Similar to the Federal Circuit’s findings in In re Katz, the recited function




                                                 17
of “recording” is coextensive with the disclosed structure, and does not run afoul of the rule against

purely functional claiming.

       Accordingly, the Court agrees with the parties that the phrase “means for recording the

messages and data” in Claim 106 of the ’443 Patent is governed by 35 U.S.C. § 112, ¶ 6, and will

be construed as follows:

       Function: Recording the messages and data.

       Corresponding Structure: Computer unit 3000 or equivalents thereof.

       In view of the parties’ agreement on the proper construction of the identified terms, the

Court hereby ADOPTS the parties’ agreed constructions.

         IV.     CONSTRUCTION OF DISPUTED TERMS

       The parties’ dispute focuses on the meaning and scope of six terms of the ’443 Patent.

               1. “request authorization code”

       Disputed Term                 Plaintiffs’ Proposal             Defendant’s Proposal
 “request authorization        “a code that authorizes access to “a code that activates a
 code”                         a predetermined service”          predetermined service upon
                                                                 receipt”

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction: “code used in an authorization process, which process

activates a predetermined service.”


                     a) The Parties’ Positions

       The parties dispute whether the “request authorization code” is only required to “authorize”

access to a predetermined service, as Plaintiffs propose, or if it must also “activate” a

predetermined service “upon receipt,” as Defendant proposes. Plaintiffs argue that authorizing

access to a service is not the same as activating a service. (Dkt. No. 50 at 9) (citing Dkt. No. 50-2




                                                 18
at ¶ 19). According to Plaintiffs, the former refers to the act of confirming that the user should be

allowed to gain access to a particular service, whereas the latter refers to actually implementing

the service for the user. Id. (citing Dkt. No. 50-2 at ¶ 19). Plaintiffs contend that the specification

refers to “request authorization codes” as being involved with the former process, and not the

latter. Id. (citing ’443 Patent at 33:33–57). Plaintiffs argue that the specification makes a

distinction between the request authorization code authorizing access to a proximity service unit

and the proximity service unit actually being activated to provide services. (Id. at 10) (citing Dkt.

No. 50-2 at ¶ 20).

       Plaintiffs further argue that the specification also describes a similar multi-step

authorization and activation process in connection with a gas pump embodiment of the invention.

Id. (citing ’443 Patent at 33:58–34:2). Plaintiffs contend that in this example the specification

again distinguishes between the request authorization code authorizing access to a proximity

service unit as opposed to the services on the unit (pumping gas) actually being activated. Id.

(citing Dkt. No. 50-2 at ¶ 21). Plaintiffs further argue that the specification describes the function

of the request authorization code in another embodiment. (Id. at 11) (citing ’443 Patent at 7:66–

8:7). Plaintiffs contend that the “request authorization code” is the code that verifies whether the

sender is authorized to access the predetermined service, and does not simply activate the

predetermined service. Id. (citing Dkt. No. 50-2 at ¶ 22).

       Regarding Defendant’s construction, Plaintiffs argue that it incorrectly conflates the

concepts of “authorizing” a user to access a service and actually “activating” that service. Id.

Plaintiffs contend that the specification makes the distinction that the “request authorization code”

provides access to a proximity service unit, but does not necessarily activate the services on that

unit. Id. According to Plaintiffs, activation of the services occurs through subsequent




                                                  19
communications between the proximity authorization unit and the proximity service unit. Id.

(citing Dkt. No. 50-2 at ¶23). Plaintiffs argue that their construction is more consistent with the

specification’s description of the function of the code. Id.

       Defendant responds that Plaintiffs’ construction is unhelpful because it essentially restates

the term by offering that the “authorization code” is “a code that authorizes.” (Dkt. No. 52 at 9).

Defendant argues that the claim language is consistent with the description focusing on the

request/activation procedure, and not authorization. (Id. at 10) (citing ’443 Patent at 31:40–42).

Defendant contends that its construction follows directly from the intrinsic evidence, and provides

clarification that receipt of the request authorization code results in activation of a service. Id.

       Defendant further contends that Plaintiffs’ argument that “authorization” and “activation”

are two separate steps is a distinction without consequence, because the request must cause

activation of the service. Id. Defendant argues that the claimed request authorization code to a

service unit necessarily includes a request for activation. Id. (citing Dkt. No. 52-1 at 17:6–19).

Defendant contends that the patentee focused only on the step of the code activating a service, not

merely authorizing a service, because activation necessarily implies that authorization has

occurred. (Id. at 11). Defendant argues that the authorization may be automatic, or it may be more

complicated depending upon the proximity service unit embodiment. (Id.) (citing ’443 Patent at

14:13–19, 22:4–11; Dkt. No. 52-1 at 73:19–74:1). Defendant further argues that Plaintiffs’

construction limits the term to only the first step of authorization, and omits that the request

authorization code activates a service. Id.

       Plaintiffs reply that the intrinsic evidence supports their construction. (Dkt. No. 53 at 4).

Plaintiffs argue that the testimony quoted by Defendant shows that Dr. Sirovica was answering a

question about a particular example. (Id.) (citing Dkt. No. 52-1 at 17:6-19). Plaintiffs further argue




                                                  20
that the other testimony quoted by Defendant shows that code validation and service activation are

separate processes. (Id.) (citing Dkt. No. 52-1 at 73:19-74:1).

       For the following reasons, the Court finds that the term “request authorization code”

should be construed to mean “code used in an authorization process, which process activates

a predetermined service.”

                     b) Analysis

       The term “request authorization code” appears in asserted Claim 90 of the ’443 Patent. The

parties agree that the preamble of Claim 90 is limiting. The preamble recites that “each of the

proximity service units providing a predetermined service when activated in response to receiving

a request authorization code.” Thus, the claim language indicates that the recited “request

authorization code” is used in a process that ultimately activates a predetermined service, because

the predetermined service is activated “in response to receiving a request authorization code.”

Indeed, the specification describes the method for activating a proximity service unit as follows:

       The invention also relates to a unique method for activating proximity service units
       2920 wherein each proximity service unit 2920 provides a predetermined service
       in response to receiving a request authorization code. A plurality of the proximity
       authorization units 2910 are provided. Each proximity authorization unit 2910 is
       capable of storing the request authorization code and a preamble code, and
       outputting the request authorization code and the preamble code. The preamble
       code includes a request for application program code. The preamble code is output
       by one of the proximity authorization units 2910. The preamble code outputted by
       one of the proximity authorization units 2910 is received by at least one of the
       proximity service units 2920. The proximity service unit 2920, which received the
       preamble code, outputs the application program code stored by the proximity
       service unit 2920 in response to receiving the preamble code. The application
       program code is received by the proximity authorization unit 2910 outputting the
       preamble code. The proximity authorization unit 2910 then outputs the request
       authorization code using the application program code received by the proximity
       authorization unit 2910.

’443 Patent at 31:60–32:14 (emphasis added). As indicated, the last step disclosed in the “unique

method for activating proximity service unit” is the proximity authorization unit outputting the



                                                21
request authorization code. This is consistent with the claim language of “the communication unit

outputting the request authorization code.” The specification further refers to an “authorization

process,” and states that this process can be activated by using “the authorization request codes

transmitted to the wireless adapter element 3180 of the proximity service unit 2920 from the

proximity authorization unit 2910.” Id. at 32:8–13. Accordingly, the intrinsic evidence indicates

that the “request authorization code” is “code used in an authorization process, which process

activates a predetermined service.”

       Plaintiffs contend that the specification “makes a distinction between the request

authorization code authorizing access to a proximity service unit and the proximity service unit

actually being activated to provide services.” (Dkt. No. 50 at 10) (citing ’443 Patent at 33:33–57).

The Court disagrees that the specification makes a clear distinction between “authorization” and

“activation.” The portion of the specification cited by Plaintiffs refers to an ATM system or

vending machine system, with the “predetermined service” requiring “a physical connection

between the proximity authorization unit 2910 and the physical adapter element” to activate the

menu services.” ’433 Patent at 33:56–57. Other embodiments do not require a “physical

connection.” For example, the specification indicates that the proximity service unit “can be

activated either automatically or manually by the proximity authorization unit 2910 when the

person is within a predetermined proximity distance” Id. at 33:16–17, 33:36–39, 34:4–6.

       Moreover, even in the ATM system embodiment, the specification states that “the request

authorization code can be transmitted to the wireless adapter element 3180 to begin the

authorization process.” Id. at 33:52–54 (emphasis added). The specification does not further

define the “authorization process,” nor does it differentiate it from an “activation process.” Finally,

to support their arguments, Plaintiffs cite to a portion of the specification that discloses a




                                                  22
“proximity unit validation assembly 214.” The Court notes that the “proximity unit validation

assembly 214” is not recited in Claim 90. More importantly, the “proximity unit validation

assembly 214” is not in the portion of the specification that discloses the recited “proximity

authorization unit.”

        Turning to Defendant’s construction, the Court does not adopt it because Defendant’s

construction requires the code to activate the predetermined service “upon receipt.” As discussed

above, the specification does not further define the “authorization process,” nor does it

differentiate it from an “activation process.” Thus, the temporal limitation of “upon receipt” is

unwarranted. The claim language only requires that the predetermined service is activated “in

response to receiving a request authorization code.” In other words, the “request authorization

code” is code used in an authorization process, which process activates a predetermined service.

This activation may be upon receipt or later in the process. Finally, in reaching its conclusion, the

Court has considered the extrinsic evidence submitted by the parties, and given it its proper weight

in light of the intrinsic evidence.

                       c) Court’s Construction

       The Court construes the term “request authorization code” to mean “code used in an

authorization process, which process activates a predetermined service.”

                2. “the [request authorization code]”

       Disputed Term                Plaintiffs’ Proposal                Defendant’s Proposal
 “the [request authorization No construction necessary,            “the same [request
 code]”                      other than the proposed               authorization code]”
                             construction for “request
                             authorization code”




                                                 23
       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction: “No construction necessary (Rejecting “the same”

limitation).”


                     a) The Parties’ Positions


       The parties dispute whether “a request authorization code” should be limited to “the same”

request authorization code when recited later in the claim. Plaintiffs argue that Defendant

improperly seeks to add into Claim 90 a requirement for the claimed device that is unsupported

by the specification, and would improperly exclude a preferred embodiment from the scope of the

claim. (Dkt. No. 50 at 14). Plaintiffs contend that Defendant’s construction requires that the

proximity authorization unit have only a single request authorization code (i.e., the “same” request

authorization code) that is transmitted over multiple signals to different proximity service units.

(Id. at 15). Plaintiffs argue that the recited “a request authorization code” means “one or more

request authorization codes” since Claim 90 is an open-ended “comprising” claim. Id. Plaintiffs

contend that all later references in Claim 90 to “the request authorization code” necessarily relates

back to the recited “a request authorization code.” Id. Plaintiffs further contend that two different

codes can each be “a request authorization code,” each for its own proximity service unit. (Id. at

16) (citing Dkt. No. 50-2 at ¶ 36).

       Plaintiffs also argue that the patentee did not evince any clear intent to limit the term “a

request authorization code” to only one request authorization code outputted on multiple signals.

Id. According to Plaintiffs, the claim is intended to cover embodiments where multiple request

authorization codes are used to communicate with different proximity service units over different

signals. (Id.) (citing Dkt. No. 50-2 at ¶¶ 37-39). Plaintiffs argue that the specification does not

limit the invention to a system in which all proximity service units are activated in response to


                                                 24
“the same” request authorization code. (Id.) (citing ’443 Patent at 31:33–43). Plaintiffs further

contend that the specification imposes no limit on how many request authorization codes can be

on the proximity authorization unit. (Id. at 17) (citing ’443 Patent at 31:44–59). Plaintiffs argue

that the specification refers and recommends having “a plurality” of such codes on the device. (Id.)

(citing ’443 Patent at 34:67–35:4; 33:23–28; 34:23–31).

          Plaintiffs next argue that Defendant’s construction would improperly exclude

embodiments where different request authorization codes are used to communicate with different

proximity service units. (Id. at 18). Plaintiffs contend that Defendant’s construction requiring the

use of a single request authorization code to activate all proximity service units also does not make

sense in light of the specification’s description. (Id.) (citing ’443 Patent at 2:21–47). Plaintiffs

argue that there is nothing in the specification to suggest any benefit to having a proximity

authorization unit that is limited to using a single request authorization code to communicate with

all proximity service units. (Id.) (citing Dkt. No. 50-2 at ¶¶ 40, 41). According to Plaintiffs, the

specification emphasizes that the proximity authorization unit stores “preferably a plurality of

request authorization codes” to facilitate communications with different types of proximity service

units. Id. Plaintiffs argue that Claim 90 is not limited to a proximity authorization unit that uses

“the same request authorization code” when communicating with all proximity service units. (Id.

at 19).

          Defendant responds that the plain language of the claim simply requires the same one or

more request authorization code(s) that are transmitted on a first signal are also transmitted on a

second signal. (Dkt. No. 52 at 14). According to Defendant, there may be several request

authorization codes on the claimed device, but the device must have at least one code that it is

capable of being transmitted on two different signals. (Id. at 14-15). Defendant contends that the




                                                 25
term “the request authorization code” must therefore refer to the same “code” upon which it relies

for antecedent basis, whether that “code” is one code or several. (Id. at 15). Defendant argues that

if it does not, then the claim is fatally indefinite under 35 U.S.C. § 112 ¶ 2. Id. (citing Dkt. No. 52-

1 at 35:3–36:2).

        Defendant also argues that its position is fully supported by the specification. (Id.at 16)

(citing ’443 Patent at 31:44–50). Defendant contends that Plaintiffs’ expert agreed that using the

same one or more codes on both signals would be compatible with the purpose of the claimed

invention. (Id.) (citing Dkt. No. 52-1 at 42:14–43:6). Defendant argues that its construction does

not turn on whether the code or codes are immaterially modified as they are transmitted on each

signal. (Id. at 18). Defendant further contends that a person of ordinary skill in the art would be

able to understand whether two “request authorization codes” are the same. Id. According to

Defendant, there is no support for “the [request authorization code]” to be read as anything other

than “the same [request authorization code].” (Id. at 18-19).

        Plaintiffs reply that Defendant now argues that if the claimed device includes multiple

authorization codes, all of those codes must be transmitted on both the first and second signals.

(Dkt. No. 53 at 6). Plaintiffs contend that the specification discloses a range of example proximity

service units receiving the codes, including an ATM and a vehicle control system. (Id.) (citing

’443 Patent at 32:15–23). Plaintiffs argue that Defendant’s construction would require that the

claimed invention needlessly send the same codes to an ATM machine and a vehicle, even though

an ATM code would have no use in a vehicle control system, and vice versa. Id. Plaintiffs contend

that the goal of the invention is to have a single device that can replace the functions of multiple

authorization devices to communicate with a variety of disparate systems. Id. (citing Dkt. No. 50-

2 at ¶ 40).




                                                  26
           Plaintiffs also argue that there is no ambiguity because Claim 90 does not matter which

code is sent on which signal, and only requires at least one code sent on each signal. (Id. at 7).

Plaintiffs contend that Dr. Sirovica did not agree that cClaim 90 is entirely subjective. Id. Plaintiffs

argue that Dr. Sirovica testified that the technical specification for the system would provide the

needed information. Id. (citing Dkt. No. 52-1 at 35:13-19; 20:2-19). Finally, Plaintiffs contend that

Defendant’s reliance on TiVo, Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290 (Fed. Cir. 2008)

is misplaced, and that In re Varma, 816 F.3d 1352 (Fed. Cir. 2016) and Plano Encryption Techs.,

LLC v. Alkami, Inc., 2:16-cv-01032, Dkt. 168 (E.D. Tex. Aug. 23, 2017) are distinguishable. (Id.

at 7-8).

           For the following reasons, the Court finds that the term “the [request authorization

code]” does not require construction, and is not limited to “the same [request authorization code],”

as Defendant proposes.

                        b) Analysis

           The term “the [request authorization code]” appears in asserted Claim 90 of the ’443

Patent. The parties’ dispute revolves around the following language in Claim 90:

                   90. A proximity authorization unit for use with proximity service units, . . .
           each of the proximity service units providing a predetermined service when
           activated in response to receiving a request authorization code, the proximity
           authorization unit comprising: . . .

                  a computer unit . . . having the request authorization code stored therein;

                  and . . . the computer unit retrieving the request authorization code and the
           communication unit outputting the request authorization code on the first signal for
           communication to the proximity service units capable of receiving the first signal,
           and the communication unit outputting the request authorization code via the
           second signal to the proximity service units capable of receiving the second signal.

’443 Patent at 49:36–56 (emphasis added). Defendant argues that the language referencing “the

request authorization code” in Claim 90 requires the same one or more request authorization



                                                    27
code(s) that are transmitted on a first signal, are also transmitted on a second signal. (Dkt. No. 52

at 14).

          As indicated above, the term “request authorization code” first appears in the preamble of

Claim 90, where it is referred to as “a request authorization code.” The indefinite article “a” in

patent parlance “carries the meaning of ‘one or more’ in open-ended claims containing the

transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed.

Cir. 2000). “That ‘a’ or ‘an’ can mean ‘one or more’ is best described as a rule, rather than merely

as a presumption or even a convention.” Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338,

1342 (Fed. Cir. 2008). “The exceptions to this rule are extremely limited: a patentee must evince

a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Id. (internal quotations omitted).

          Given that Claim 90 is an open-ended “comprising” claim, the rule of “a” meaning “one

or more” applies, and the recited “a request authorization code” means “one or more request

authorization codes.” Moreover, all later references in Claim 90 to “the request authorization code”

necessarily relate back to the recited “a request authorization code.” See Baldwin, 512 F.3d at 1342

(“The subsequent use of definite articles ‘the’ or ‘said’ in a claim to refer back to the same claim

term does not change the general plural rule, but simply reinvokes that non-singular meaning.”).

Thus, when the claim refers to outputting “the request authorization code” on a first signal, and

outputting “the request authorization code” on a second signal, that language means that any of

the “one or more request authorization codes” can be outputted on the first and second signals to

satisfy the claim. In other words, two different codes can each be “a request authorization code,”

each for its own proximity service unit (i.e., “the request authorization code” for the first unit and

“the request authorization code” for the second unit), and the same code does not need to be

outputted on both signals.




                                                   28
       The specification also indicates that Claim 90 is intended to cover embodiments where

multiple request authorization codes are used to communicate with different proximity service

units over different signals. The specification states the following:

       The Master proximity authorization system 2900 is provided with a proximity
       authorization unit 2910 . . . for activating a plurality of proximity service units
       2920 . . . . Some of the Proximity Service Units 2920 are capable of receiving
       information via a first signal and some of the proximity service units 2920 are
       capable of receiving information via 40 a second signal. Each of the proximity
       service units 2920 provide a predetermined service when activated in response to
       receiving a request authorization code.

’443 Patent at 31:33–43 (emphasis added). Importantly, the specification does not limit the

invention to a system in which all proximity service units are activated in response to “the same”

request authorization code. Rather, the specification refers to each proximity service unit being

activated in response to “a” request authorization code, which does not necessarily have to be the

same code for each service unit. The specification further states:

       The proximity authorization unit 2910 is provided with a portable housing 2911, a
       computer unit 3000, and a transmitter/receiver unit 3070. The computer unit 3000
       is supported by the portable housing 2911 and has at least one and preferably a
       plurality of request authorization codes stored therein. . . . The computer unit 3000
       retrieves the request authorization code and the transmitter/receiver unit 3070
       outputs the request authorization code on the first signal for communication to the
       proximity service units 2920 capable of receiving the first signal, and the
       transmitter/receiver unit 3070 outputs the request authorization code via the second
       signal to the proximity service units 2920 capable of receiving the second signal.

Id. at 31:44–59 (emphasis added). Thus, the specification indicates that “a plurality” of request

authorization codes are stored on the device. Similarly, other parts of the specification refer to

multiple request authorization codes stored on the proximity authorization unit. See, e.g., ’443

Patent at 34:67–35:4 (“the computer unit 3000 program memory and stored request authorization

codes and phone directories for example are maintained even when the proximity authorization

unit 2910 is turned off by a control panel 3010 via line 3013.”) (emphasis added), 33:23–28 (“the

authorization process using the request authorization codes, such as owner codes delivered to the


                                                 29
toll booth system from the proximity authorization unit 2910 . . . .”) (emphasis added), 34:23–31

(“In all of the above descriptions the authorization information that can be stored in the proximity

authorization unit 2910 for delivery to the proximity service units 2920 can include credit card

numbers plus PIN or special local authorization numbers . . . .”) (emphasis added).

       Finally, Defendant’s requirement that the same one or more request authorization code(s)

transmitted on a first signal must also be transmitted on a second signal does not make sense in

light of the specification’s description of the goal of the invention. The specification discloses a

range of example proximity service units receiving the codes, including an ATM and a vehicle

control system. See, e.g., ’443 Patent at 32:15–23. Defendant’s construction would require sending

the same codes to an ATM machine and a vehicle, even though an ATM code would not be used

in a vehicle control system. Defendant does not point to anything in the specification to support

the “same one or more” signal requirement. There is no reason for the proximity authorization unit

to send a request authorization code to a system that is not designed to utilize it.

       Defendant first argues that under Plaintiffs’ construction there is indefiniteness because

“the patent provides no guidance to know which of the several codes are sent on the first signal,

and which of the several codes are sent on the second signal, in order for infringement to occur.”

(Dkt. No. 52 at 15). Contrary to Defendant’s contention, there is no ambiguity because there is not

a requirement for a specific code to be sent on either signal. Instead, Claim 90 simply requires at

least one code sent on each signal. The Court agrees that the specification discloses an embodiment

where computer unit 3000 has “at least one . . . request authorization code,” as Defendant contends.

(Dkt. No. 52 at 16) (citing ’443 Patent at 31:44–50). However, this is only one embodiment, and

more importantly, even this embodiment states that computer unit 3000 “has at least one and

preferably a plurality of request authorization codes stored therein.” Id. at 31:47–49. (emphasis




                                                 30
added).

          Turning to the cases cited by the parties, the Court finds that Defendant’s reliance on TiVo,

Inc. v. EchoStar Commc’ns Corp., 516 F.3d 1290 (Fed. Cir. 2008) is misplaced. In TiVo, the court

construed “assembl[ing] said video and audio components into an MPEG stream” to mean

assembling those components into only one stream because the patent specification required it.

See id. at 1303-04. Here, there is nothing in the specification requiring the proximity authorization

unit to use the same request authorization codes on all signals. Indeed, Claim 90 recites a plurality

of “proximity service units” and that “each of the proximity service units providing a

predetermined service when activated in response to receiving a request authorization code.”

Claim 90 further recites that the communication unit outputs “the request authorization code on

the first signal for communication to the proximity service units capable of receiving the first

signal,” and outputs “the request authorization code via the second signal to the proximity service

units capable of receiving the second signal.” Accordingly, unlike the claim in TiVo, the claim

language does not indicate a departure from the general rule that “a” or “an” means more than one.

Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1343 (Fed. Cir. 2008) (“[T]he initial

indefinite article (‘a’) carries either a singular or plural meaning, any later reference to that same

claim element merely reflects the same potential plurality.”). Likewise, Enfish, LLC v. Microsoft

Corp., 822 F.3d 1327, 1342 (Fed. Cir. 2016), involved a situation where the specification clearly

limited the invention to the use of a single logical table, and thus, is inapposite for the same reason.

          In re Varma, 816 F.3d 1352 (Fed. Cir. 2016), is also distinguishable. There, the court held

that the claim limitation “a statistical analysis request corresponding to two or more selected

investments” could not be met by two separate requests where each request has just one selected

investment. See id. at 1362-63. This is the plain reading of the “corresponding to” language in the




                                                   31
claim. See id. No such language exists in Claim 90. Finally, Plano Encryption Techs., LLC v.

Alkami, Inc., 2:16-cv-01032, Dkt. 168 (E.D. Tex. Aug. 23, 2017), is inapposite for the same reason.

In Plano, the Court construed “a storage medium having stored therein a plurality of programming

instructions” to mean just one storage medium storing the instructions. See id. at 18-22. Again,

this is a plain reading of “having stored therein.” No such limiting language exists in Claim 90.

Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

the parties, and given it its proper weight in light of the intrinsic evidence.

                     c) Court’s Construction

       The term “the [request authorization code]” does not require construction, and is not

limited to “the same [request authorization code].”

               3. “means for communicating audio and video information in a format
                  perceivable by an individual located adjacent to the portable housing”

       Disputed Term                   Plaintiffs’ Proposal               Defendant’s Proposal
 “means for                     This phrase should be construed      Subject to 35 U.S.C. §
 communicating audio and        under 35 U.S.C. § 112(f).            112(f).
 video information in a         Function: Communicating              Function: Communicating
 format perceivable by an       audio and video information in       audio and video information in
 individual located             a format perceivable by an           a format perceivable by an
 adjacent to the portable       individual located adjacent to       individual located adjacent to
 housing”                       the portable housing                 the portable housing
                                Structure: Visual and audio          Structure: Indefinite
                                outputs such as those found on
                                pagers, cell phones, and PDAs

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction:

               Function: Communicating audio and video information in a format
               perceivable by an individual located adjacent to the portable
               housing.

               Corresponding Structure: Visual output 3250 and audio output 3260
               such as those found on pagers, cell phones, and PDAs or equivalents
               thereof.



                                                  32
                     a) The Parties’ Positions

       The parties agree that the phrase “means for communicating audio and video information

in a format perceivable by an individual located adjacent to the portable housing” should be

construed as a means-plus-function limitation. The parties also agree that the recited function is

“communicating audio and video information in a format perceivable by an individual located

adjacent to the portable housing.” The parties dispute whether the phrase is indefinite for failing

to disclose the corresponding structure for this limitation.

       Plaintiffs argue that the specification discloses specific structures for this limitation. (Dkt.

No. 50 at 20-21) (citing ’443 Patent at 4:8–10, 36:61–65, Figure 32). According to Plaintiffs, the

specification specifically identifies the video and data display unit 3250 and the audio unit 3260

depicted in Figure 32 as the structure for communicating audio and video information to the user

from the proximity authorization unit. (Id. at 21). Plaintiffs argue that the specification further

recites specific types of cell phones and PDAs that were available to the public at the time. Id.

(citing ’443 Patent at 9:38-45). Plaintiffs contend that the specification provides specific examples

of structures that can be used as the “means for communicating audio and video information.” (Id.

at 22) (citing Dkt. No. 50-2 at 37, 42, ¶¶ 49, 50).

       Plaintiffs further argue that Defendant incorrectly argues that the ’443 Patent is indefinite

as to the corresponding structure for this limitation. Id. Plaintiffs contend that the specification

explicitly states that visual and audio “outputs such as found on many pagers, cell phones and

PDA’s” can be used to perform the function of communicating audio and visual information to the

user from the proximity authorization unit. (Id. at 22-23). Plaintiffs further contend that the

specification also identifies specific models of cell phones and PDAs that have exemplary audio

and video display structures. (Id. at 23). According to Plaintiffs, this disclosure is sufficient to

inform those of ordinary skill in the art that the display screens and speakers available in such


                                                 33
devices are the structures for this means-plus-function limitation. Id. (citing Dkt. No. 50-2 at ¶ 51).

       Defendant responds that the recited function includes a wide range of devices, and the

specification has no guidance that gives reasonable certainty for what is about their structure that

the patentee intended to claim. (Dkt. No. 52 at 19-20). Defendant contends that Plaintiffs presented

no evidence of any pagers at the time that supported video. (Id. at 20). According to Defendant,

Plaintiffs cannot demonstrate that a person of ordinary skill in the art would understand with

reasonable certainty what the patentee meant when he identified that pagers had the requisite

structure to perform the claimed function. Id.

       Defendant further contends that the example in the specification “are from a section of the

specification far removed from the relevant discussion of the claimed proximity authorization

unit.” Id. Defendant argues that this “distant” disclosure of specific devices cannot support the

claimed function because “structure disclosed in the specification is corresponding structure only

if the specification or prosecution history clearly links or associates that structure to the function

recited in the claim.” Id. (citing Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d

1205, 1210 (Fed. Cir. 2003)). Defendant also contends that the fact that the specification discloses

the suitability of a structure for one function does not create a basis for that structure to support

any function. (Id. at 21). Finally, Defendant argues that the relevant inquiry is whether a person of

ordinary skill “would understand the specification itself to disclose the structure, not simply

whether that person would be capable of implementing that structure.” Id. (citing Med.

Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1212 (Fed. Cir. 2003)).

Defendant contends that the reader should not be required to make their own inventive step in

order to divine the meets and bounds of the invention. Id.

       Plaintiffs reply that their expert identified specific examples in the specification of




                                                  34
corresponding structures for communicating audio and video information. (Dkt. No. 53 at 8)

(citing Dkt. No. 50-2 at ¶¶ 46-51). Plaintiffs argue that the fact that there may have been a variety

of PDAs, cell phones, and pagers at the time of the invention with different functionality is

irrelevant. Id. According to Plaintiffs, the issue is whether one of ordinary skill would understand

what the ’443 Patent means when it refers to visual and audio display outputs such as those found

on these devices. (Id. at 9). Plaintiffs argue that their expert confirmed that one of ordinary skill

would have this understanding. Id. (citing Dkt. No. 53-2 at 52:7–15, 48:15–49:5).

       Plaintiffs further contend that the specification discloses the LCD display screens and

speakers of the Palm Pilot VII and Nokia 9000 as corresponding structures. Id. Plaintiffs also argue

that their expert opined that there was sufficient linkage that the Palm Pilot VII and Nokia 9000

devices as the corresponding structure. Id. (citing Dkt. No. 50-2 at ¶¶ 45-51). Plaintiffs further

argue that the specification specifically refers to the video and audio functions of the Palm Pilot

VII and Nokia 9000. Id. (citing ’443 Patent at 9:38–45). Plaintiffs contend that this passage relates

to Figure 6, which shows a device that is virtually identical to the proximity authorization unit

shown in Figure 32. (Id. at 9-10). According to Plaintiffs, the specification clearly associates the

video and audio structures of the Palm Pilot VII and Nokia 9000 with the function of

communicating video and audio information to the user. (Id. at 10).

       For the following reasons, the Court finds that the phrase “means for communicating

audio and video information in a format perceivable by an individual located adjacent to the

portable housing” is governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite.

                     b) Analysis

       The phrase “means for communicating audio and video information in a format perceivable

by an individual located adjacent to the portable housing” appears in asserted Claims 94 and 110




                                                 35
of the ’443 Patent. The Court finds that the phrase is used consistently in the claims and is intended

to have the same general meaning in each claim. The Court further finds that the disputed phrase

uses the words “means” and specifies a function, thus the Court presumes that the patentees

intended to invoke the statutory mandates for means-plus-function clauses. York Prods. v. Central

Tractor Farm & Family Ctr., 99 F.3d 1568, 1574 (Fed. Cir. 1996) (“In determining whether to

apply the statutory procedures of section 112, ¶ 6, the use of the word ‘means’ triggers a

presumption that the inventor used this term advisedly to invoke the statutory mandates for means-

plus-function clauses.”). Furthermore, the parties agree that the term is subject to 35 U.S.C. § 112,

¶ 6. Accordingly, the Court finds that the phrase is governed by 35 U.S.C. § 112, ¶ 6.

       “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys.,

248 F.3d 1303, 1311 (Fed. Cir. 2001). The Court finds, and the parties agree, that the recited

function is “communicating audio and video information in a format perceivable by an individual

located adjacent to the portable housing.” Having determined the limitation’s function, “the next

step is to determine the corresponding structure disclosed in the specification and equivalents

thereof.” Medtronic, 248 F.3d at 1311.

       The specification clearly identifies the corresponding structure for this limitation.

Specifically, Figure 32 depicts a user interface for the proximity authorization unit. ’443 Patent at

4:8–11 (“FIG. 32 is a block diagram showing a control unit allowing the owner to operate the

various functions offered by the proximity authorization unit.”).




                                                 36
Id. at Figure 32 (highlight added). The specification states the following in its description of Figure

32:

       The preferred physical embodiment of the proximity authorization unit 2910 input
       and output functions is shown in FIG. 32. The audio and display elements 3018
       have both visual output 3250 and audible output 3260 outputs such as found on
       many pagers, cell phones and PDA's.

Id. at 36:61–65. Thus, the specification identifies the video and data display unit 3250 and the

audio unit 3260 depicted in Figure 32 as the structure for communicating audio and video

information to the user from the proximity authorization unit. Moreover, the specification

describes these components as “outputs such as found on many pagers, cell phones and PDA’s.”

Id. at 36:64–65.

       The specification further recites specific types of cell phones and PDAs that were available

to the public at the time. For example, the specification refers to a “Palm Pilot VII wireless note

book computer or Nokia 9000 series digital phones.” Id. at 9:38–42. Plaintiffs’ expert, Dr. Dean

Sirovica, states that these devices had LCD display screen for displaying information the user and

speakers for playing audio information to the user. Id. (citing Dkt. No. 50-2 at ¶¶ 49-50). Thus,




                                                  37
the specification clearly associates the video and audio structures of the Palm Pilot VII and Nokia

9000 with the function of communicating video and audio information to the user.

        Defendant argues that these “examples are from a section of the specification far removed

from the relevant discussion of the claimed proximity authorization unit.” (Dkt. No. 52 at 20).

Defendant contends that the section that discusses the “Master Proximity Authorization System”

begins 22 columns later and never mentions these devices. Id. The Court disagrees that the

specification fails to clearly identify Figure 6 as corresponding structure. In fact, this portion of

the specification shows a device that is virtually identical to the proximity authorization unit shown

in Figure 32.




        Thus, the specification clearly identifies the video and audio structure of the Palm Pilot

VII and Nokia 9000 with the function of communicating video and audio information to the user.

Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

the parties, and given it its proper weight in light of the intrinsic evidence.

                     c) Court’s Construction

       In light of the evidence, the Court finds that the phrase “means for communicating audio

and video information in a format perceivable by an individual located adjacent to the

portable housing” in Claims 94 and 110 of the ’443 Patent is governed by 35 U.S.C. § 112, ¶ 6,



                                                  38
and construes the phrase as follows:

       Function: Communicating audio and video information in a format perceivable by

an individual located adjacent to the portable housing.

       Corresponding Structure: Visual output 3250 and audio output 3260 such as those

found on pagers, cell phones, and PDAs or equivalents thereof.

               4. “means for playing back the messages and data”

      Disputed Term                  Plaintiffs’ Proposal              Defendant’s Proposal
 “means for playing back       This phrase should be construed     Subject to 35 U.S.C. § 112(f).
 the messages and data”        under 35 U.S.C. § 112(f).           Function: Playing back the
                               Function: Playing back              messages and data
                               messages and data                   Structure: Indefinite
                               Structure: Visual and audio
                               outputs such as those found on
                               pagers, cell phones, and PDAs

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction:

               Function: Playing back messages and data.

               Corresponding Structure: Visual output 3250 and audio output 3260
               such as those found on pagers, cell phones, and PDAs or equivalents
               thereof.

                     a) The Parties’ Positions

       The parties agree that the phrase “means for playing back the messages and data” should

be construed as a means-plus-function limitation. The parties also agree that the recited function

is “playing back messages and data.” The parties dispute whether the phrase is indefinite for failing

to disclose the corresponding structure for this limitation.

       Plaintiffs argue that the ’443 Patent makes clear that the audio and visual display

components shown in Figure 32, and described in the specification, are the structures for the

“means for playing back the messages and data.” (Dkt. No. 50 at 26). Plaintiffs contend that Figure



                                                 39
32 depicts an example proximity authorization unit with various componentry, including audio

and visual display components that the specification describes as “outputs such as found on many

pagers, cell phones and PDA’s.” Id. (citing ’443 Patent at 36:61–65). Plaintiffs further contend

that the specification also identifies example cell phones and PDAs, including the Palm VII and

Nokia 9000 devices. Id. (citing ’443 Patent at 9:38–45). According to Plaintiffs, those of ordinary

skill in the art reading the specification would understand that the speakers and display screens

such as those commonly found in the pagers, cell phones, and PDAs are the corresponding

structure for the “means for playing back the messages and data” in Claim 106. Id. (citing Dkt.

No. 50-2 at ¶¶ 61-65).

       Defendant responds that Plaintiffs offer the same structure and same arguments for this

term as they did for the term “means for communicating audio and video information in a format

perceivable by an individual located adjacent to the portable housing.” (Dkt. No. 52 at 23).

Defendant contends that this term is also indefinite as explained in Section E of its brief. Id.

       For the following reasons, the Court finds that the phrase “means for playing back the

messages and data” is governed by 35 U.S.C. § 112, ¶ 6, and is not indefinite.

                     b) Analysis

       The phrase “means for playing back the messages and data” appears in asserted Claim 106

of the ’443 Patent. The Court finds that the disputed phrase uses the words “means” and specifies

a function, thus the Court presumes that the patentees intended to invoke the statutory mandates

for means-plus-function clauses. York Prods. v. Central Tractor Farm & Family Ctr., 99 F.3d

1568, 1574 (Fed. Cir. 1996) (“In determining whether to apply the statutory procedures of section

112, ¶ 6, the use of the word ‘means’ triggers a presumption that the inventor used this term

advisedly to invoke the statutory mandates for means-plus-function clauses.”). Furthermore, the




                                                 40
parties agree that the term is subject to 35 U.S.C. § 112, ¶ 6. Accordingly, the Court finds that the

phrase is governed by 35 U.S.C. § 112, ¶ 6.

       “The first step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, 248 F.3d at 1311. The Court finds,

and the parties agree, that the recited function is “playing back the messages and data.” Having

determined the limitation’s function, “the next step is to determine the corresponding structure

disclosed in the specification and equivalents thereof.” Medtronic, 248 F.3d at 1311.

       As recited in Claim 106, the “means for playing back the messages and data” serves to play

back to the user the “at least one of messages and data” that is received by the communication unit.

The specification makes clear that the audio and visual display components shown in Figure 32,

and described in the specification, are the structures for the “means for playing back the messages

and data.” As discussed above, Figure 32 depicts an example proximity authorization unit with

various components, including audio and visual display components that the specification

describes as “outputs such as found on many pagers, cell phones and PDA’s.” ’443 Patent at 36:61–

65. Thus, the specification identifies the video and data display unit 3250 and the audio unit 3260

depicted in Figure 32 as the structure for playing back messages and data.

       Furthermore, the specification also identifies example cell phones and PDAs, including the

Palm VII and Nokia 9000 devices. Id. at 9:38–45. Plaintiffs’ expert, Dr. Dean Sirovica, opines that

a person of ordinary skill in the art would understand that the speakers and display screens such

as those commonly found in the pagers, cell phones, and PDAs available at the time of the

invention are the corresponding structure for the “means for playing back the messages and data”

in Claim 106. (Dkt. No. 50-2 at ¶¶ 61-65). Finally, in reaching its conclusion, the Court has

considered the extrinsic evidence submitted by the parties, and given it its proper weight in light




                                                 41
of the intrinsic evidence.

                     c) Court’s Construction

       In light of the evidence, the Court finds that the phrase “means for playing back the

messages and data” in Claim 106 of the ’443 Patent is governed by 35 U.S.C. § 112, ¶ 6, and

construes the phrase as follows:

       Function: Playing back messages and data.

       Corresponding Structure: Visual output 3250 and audio output 3260 such as those

found on pagers, cell phones, and PDAs or equivalents thereof.

               5. Claim 90 (as a whole)

      Disputed Term                   Plaintiffs’ Proposal              Defendant’s Proposal
 Claim 90 (as a whole)         Claim 90 as a whole is not          Claim 90 as a whole is
                               indefinite because it is not        indefinite because it is directed
                               directed to both an apparatus       to both an apparatus and a
                               and a method.                       method.
                                                                   See IPXL Holdings, L.L.C. v.
                                                                   Amazon.com, Inc., 430 F.3d
                                                                   1377 (Fed. Cir. 2005).

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction: “Claim 90 as a whole is not indefinite because it is not

directed to both an apparatus and a method.”


                   a) The Parties’ Positions

       The parties dispute whether Claim 90 as a whole is indefinite for claiming an apparatus

that is defined by the performance of steps related to activation and/or authorization of a service.

Plaintiffs argue that Claim 90 is a straightforward apparatus claim, and does not cover any method

of use. (Dkt. No. 50 at 27). Plaintiffs contend that the preamble of Claim 90 plainly states that the

invention is directed to a “proximity authorization unit,” and the body of the claim recites various




                                                 42
components of the unit and their functions. Id. Plaintiffs argue that there is no language in the

claim requiring a “user” to engage in any actions. Id.

       Plaintiffs further contend that Defendant incorrectly argues that Claim 90 is directed to

both an apparatus and a method and therefore indefinite under IPXL Holdings, L.L.C. v.

Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005). Id. Plaintiffs argue that the court in IPXL held

indefinite a claim to a “system” that included a limitation that “the user uses the input means” in

a particular way. Id. Plaintiffs argue that Defendant incorrectly contend that phrases in Claim 90

that describe certain claim element using active functional language transform Claim 90 into a

method claim. Id. Plaintiffs contend that the phrases describe the functional capabilities of the

recited “computer unit” and “communication unit,” rather than any particular step that must be

performed by the user. (Id. at 28). Plaintiffs argue that this language therefore does not render the

claim indefinite. (Id. at 28-29) (citing UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 827

(Fed. Cir. 2016); Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367

(Fed. Cir. 2008); HTC Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270 (Fed. Cir. 2012)).

According to Plaintiffs, the use of active verbs in Claim 90 to describe the functions of the

“computer unit” and “communication unit” does not create any indefiniteness problems. Id.

       Plaintiffs further argue that the language in Claim 90’s preamble of “each of the proximity

service units providing a predetermined service when activated in response to receiving a request

authorization code” simply describes the network environment in which the claimed device is

intended to operate. (Id. at 29) (citing Dkt. No. 50-2 at ¶ 67). Plaintiffs contend that such a

description does not create an IPXL issue. (Id. at 29) (citing HTC, 667 F.3d at 1277; Huawei Techs.

Co. v. T-Mobile US, Inc., No. 2:16-cv-00055-JRG-RSP, 2017 WL 2190103 (E.D. Tex. May 17,

2017)). Plaintiffs argue that the claim language of the proximity service units “providing a




                                                 43
predetermined service” defines the network environment in which the proximity authorization unit

is intended to operate, and does not render the claim indefinite. (Id. at 30).

        Defendant responds that Claim 90 as a whole is indefinite because it claims an apparatus

that is defined by the performance of steps related to activation and/or authorization of a service.

(Dkt. No. 52 at 23). Defendant argues that infringement would turn upon the user using the claimed

device in a particular environment in a certain way, rather than the intrinsic capabilities of the

claimed device alone. Id. According to Defendant, Claim 90 is indefinite because it claims both

an apparatus and a method of use. (Id. at 24) (citing IPXL Holdings, L.L.C. v. Amazon.com, Inc.,

430 F.3d 1377, 1384 (Fed. Cir. 2005)).

        Specifically, Defendant contends that Claim 90 requires a step of unclaimed device (i.e.,

the proximity service units) providing a predetermined service when activated in response to

receiving a request authorization code from the claimed device. Id. Defendant further argues that

the claim requires its proximity authorization unit to perform at least one step of retrieving and

two steps of outputting request authorization codes. Id. According to Defendant, Claim 90 is

indefinite under IPXL for claiming an apparatus and method steps. Id.

        Responding to Plaintiffs’ argument, Defendant first contends that the Federal Circuit has

never held it necessary that a claim employ the word “user” before it may be ruled invalid for

mixing claim types. (Id. at 25). Defendant argues that the Federal Circuit has previously found

indefiniteness for claim type mixing without requiring a “user.” Id. (citing Rembrandt Data Techs.,

LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011)). Defendant next argues that the disputed

limitations are not mere capabilities, and that the patentee knew when to use the phrase “capable

of.” (Id. at 25-26).

        Finally, Defendant argues that the method steps in the claim do not reflect merely the




                                                 44
environment in which the apparatus is intended to be used. (Id. at 26). Defendant contends that the

patentee defined the claimed apparatus by it being used in a multi-step, multi-device process of

sending a request, receiving the request, authorizing the request, and activating a service in

response. Id. Defendant argues that the claim for a device has a limitation that requires something

else (i.e., proximity service units) to perform a step of “providing a predetermined service when

activated in response to receiving a request authorization code” in order for there to be

infringement. Id.

       Defendant next contends that the parties’ arguments over “request authorization code”

highlight that the claim requires a performance of a step by the proximity service unit. Id.

Defendant argues that the parties agree that it is a code that “authorizes” or that “activates” “a

predetermined service upon receipt” by a proximity service unit. Id. According to Defendant, it

depends on how the code is used by the proximity service unit upon receipt that determines

whether it is a request authorization code. Id. Defendant argues that it would not know if it made

a device that infringed unless it was used in an environment in which it and other devices

performed the steps recited in the claims. Id. Defendant further argues that Plaintiffs’ expert

admitted that the code itself is not defined by what it is within the claimed device, but rather how

it is used within in a broader communications system. (Id. at 26-28) (citing Dkt. No. 52-1 at 21:14–

20; 20:2–19, 22, 27–29; 28:25–29:10). Defendant contends that Plaintiffs expert’s testimony

demonstrates that Claim 90 is not a mere apparatus claim, but is one directed to a process with

multiple steps taking place within a system of several components. (Id. at 28) (citing Dkt. No. 52-

1 at 13:3–18, 12:17–22).

       Defendant also contends that Plaintiffs’ reliance on HTC and Huawei is distinguishable.

(Id. at 29). Defendant argues that unlike those cases, the parties agree here that limitations of the




                                                 45
claim are defined by the performance of method steps, namely the “request authorization code”

activating (or authorizing) a service by proximity service units. Id. According to Defendant,

infringement would only become apparent if it were used in an environment in which the device

transmitted the code and we learned whether or not the code was a “request authorization code”

because it activated a service. Id.

       Plaintiffs reply that the plain language of Claim 90 states that the claim is directed to “[a]

proximity authorization unit.” (Dkt. No. 53 at 11). Plaintiffs contend that “each of the proximity

service units providing a predetermined service” describes a property of the proximity service

units, which are different devices in the network that Claim 90 does not cover. Id. (citing Huawei

Techs. Co. v. T-Mobile US, Inc., No. 2:16-cv-00055-JRG-RSP, 2017 WL 2190103 (E.D. Tex. May

17, 2017)).

       Plaintiffs further argue that the fact that Claim 90 does not refer to any actions by a “user”

is not a red herring, but rather highly relevant. Id. Plaintiffs also contend that Rembrandt Data

Techs., LP v. AOL, LLC, 641 F.3d 1331 (Fed. Cir. 2011), is inapposite because the claim recited a

“data transmitting device” comprised of four structural elements and a final method element of

“transmitting the trellis encoded frames.” (Id. at 12) (citing Rembrandt at 1339). Plaintiffs argue

that Claim 90 does not have any separate method element. Id. According to Plaintiffs, each verb

in the claim is tied to a structure (i.e., the proximity service units, the computer unit, and the

communication unit). Id. Plaintiffs further argue that this Court’s Traxcell decision and the Federal

Circuit decisions in MasterMine, UltimatePointer, and Microprocessor Enhancement all support

that the active functional language in Claim 90 of “providing,” “retrieving,” and “outputting” does

not create any IPXL indefiniteness issues. Id.

       Plaintiffs next contend that Defendant incorrectly argues the patentee must have meant to




                                                 46
refer to method steps whenever a verb appears without the corresponding language “capable of.”

Id. Plaintiffs contend that this argument fails in light of the cited cases such as Huawei,

MasterMine, UltimatePointer, and Microprocessor Enhancement where the use of active verbs

without any “capable of” language was held to be not indefinite under IPXL. Id. Plaintiffs argue

that the patentee used the “capable of” language in Claim 90 simply to distinguish between two

different sets of proximity service units–those that are “capable of” receiving a first signal, and

those that are “capable of” receiving a second signal. (Id. at 13).

       Plaintiffs also contend that Defendant incorrectly argues that it cannot know if a device

infringes Claim 90 unless it is used in an environment in which it and other devices perform certain

steps. Id. Plaintiffs argue that their expert, Dr. Sirovica, testified that one can determine whether a

device infringes Claim 90 by reviewing its technical specification. Id. (citing Dkt. No. 52-1 at

20:2-21:13, 22:2-11, 23:5-15). Finally, Plaintiffs contend that Defendant mischaracterizes Dr.

Sirovica’s testimony when it asserts that he understood Claim 90 to be a method claim. Id.

According to Plaintiffs, Defendant’s counsel was asking Dr. Sirovica to describe the “steps” of the

authorization process, not whether the claim was directed to a method. Id. Plaintiffs contend that

Dr. Sirovica believes that Claim 90 is an apparatus claim only. Id. (citing Dkt. No. 52-1 at 12:14-

16).

       For the following reasons, the Court finds that Claim 90 of the ’443 Patent is not indefinite

under IPXL, and that the disputed clauses should be given their plain and ordinary meaning.

                     b) Analysis
       Claim 90 is reproduced below:

          90. A proximity authorization unit for use with proximity service units,
               some of the proximity service units being capable of receiving
               information via a first signal and some of the proximity service
               units being capable of receiving information via a second signal,
               the second signal being different from the first signal, and each of


                                                  47
              the proximity service units providing a predetermined service
              when activated in response to receiving a request authorization
              code, the proximity authorization unit comprising:
          a portable housing;
          a computer unit supported by the housing and having the request
              authorization code stored therein; and
          a communication unit supported by the housing, the computer unit
              retrieving the request authorization code and the communication
              unit outputting the request authorization code on the first signal for
              communication to the proximity service units capable of receiving
              the first signal, and the communication unit outputting the request
              authorization code via the second signal to the proximity service
              units capable of receiving the second signal.
’443 Patent at 49:36–56. As indicated, Claim 90 recites the apparatus of “a proximity

authorization unit.” The claim further recites that “the proximity authorization unit” includes

(1) a portable housing, (2) a computer unit, and (3) a communication unit. The claim also

recites functional language such as “receiving,” “providing,” “retrieving,” and “outputting.”

Under Federal Circuit precedent, it is clear that Claim 90 recites an apparatus using functional

language to denote structure of the apparatus rather than actual operation of the apparatus.

       Contrary to Defendant’s contention, active functional language is properly used in

apparatus claims to denote capability of the apparatus. As the Federal Circuit explained in

Mastermine Software, Inc. v. Microsoft Corp., functional language may properly be used to

denote structure of the recited apparatus: “[active] verbs      represent permissible functional

language used to describe capabilities of the [apparatus].” 874 F.3d 1307, 1315–16 (Fed. Cir.

2017). The claim at issue in Mastermine included “a reporting module” that “presents a set of

user-selectable database fields,” “receives from the user a selection of one or more user-

selectable database fields,” and “generates a database query.” Id. at 1315 (emphasis in

original). The Federal Circuit explained that while the claim recited active verbs—presents,

receives, generates—these “merely claim that the system possesses the recited structure which

is capable of performing the recited functions.” Id. at 1316 (quotation and modification marks


                                                48
omitted).

       According to Mastermine, Federal Circuit precedent has consistently approved using

functional language to denote machine structure by denoting capability. As examples of

such approval, Mastermine cites Microprocessor Enhancement Corp. v. Tex. Instruments Inc.,

520 F.3d 1367 (Fed. Cir. 2008); HTC Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270 (Fed.

Cir. 2012); and UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816 (Fed. Cir. 2016).

Mastermine, 874 F.3d at 1313–16. In Microprocessor Enhancement, claim recitation of a

“logic pipeline stage . . . performing a boolean algebraic evaluation . . . and producing an enable-

write” was deemed “clearly limited to a pipeline processor possessing the recited structure

and capable of performing the recited functions, and is thus not indefinite under IPXL

Holdings.” Mastermine, 874 F.3d at 1315 (emphasis in original, quotation marks omitted).

       In HTC Corp., claim recitation of a “mobile station for use with a network . . . that

achieves a handover by: storing link data . . . holding in reserve for the link resources . . .

maintaining a storage of the link data . . . causing the resources . . . to remain held in reserve .

. . deleting the link data . . . and freeing up the resources” was deemed to “merely establish

those functions as the underlying network environment in which the mobile station operates.”

Mastermine, 874 F.3d at 1314–15 (emphasis in original, quotation marks and modifications

omitted). In Ultimate Pointer, claim recitation of “an image sensor . . . generating data” was

deemed to be “clear that the ‘generating data’ limitation reflects the capability of that structure

rather than the activities of the user, and do not reflect an attempt to claim both an apparatus

and a method, but instead claim an apparatus with particular capabilities.” Mastermine, 874

F.3d at 1315 (emphasis in original, quotation marks omitted).

       The Court finds that the functional language in Claim 90 of the ’443 Patent, including




                                                 49
“ receiving,” “providing,” “retrieving,” and “outputting” is used in the same manner as the

functional language in Microprocessor Enhancement, HTC Corp., Ultimate Pointer, and

Mastermine. That is, the language denotes the structure of the apparatus, not actual use of the

apparatus. Moreover, the functional language in Claim 90 does not indicate that the claim is directed

to both an apparatus and a method. Rather, Claim 90 is directed to an apparatus with particular

capabilities. Those capabilities, defined by functional language, denote structure. Finally, as the

Federal Circuit concluded in Mastermine:

       These claims are also distinguishable from those at issue in IPXL Holdings and Katz,
       as the claims here do not claim activities performed by the user. … [Theses claims]
       claim the system’s capability to receive and respond to user selection. The
       limitations at issue here (“receiv[ing] from the user a selection” and “generat[ing] a
       database query as a function of the user selected database fields”) focus on the
       capabilities of the system, whereas the claims in IPXL Holdings (“the user uses the
       input means”) and Katz (“said individual callers digitally enter data”) focus on
       specific actions performed by the user. Moreover, unlike the claims in Rembrandt,
       the functional language here does not appear in isolation, but rather, is specifically
       tied to structure: the reporting module installed within the CRM software
       application.

Mastermine, 874 F.3d at 1316. Here, unlike IPXL and Katz, the phrases describe the functional

capabilities of the recited “computer unit” and “communication unit,” rather than any particular

step that must be performed by the user. Similarly, unlike Rembrandt, each verb in Claim 90 is

tied to a structure (i.e., the proximity service units, the computer unit, and the communication

unit). Accordingly, the Court finds that Defendant has not proven that Claim 90 of the ’443 Patent

is indefinite. Finally, in reaching its conclusion, the Court has considered the extrinsic evidence

submitted by the parties, and given it its proper weight in light of the intrinsic evidence.

                     c) Court’s Construction

       The Court finds that Claim 90 of the ’443 Patent is not indefinite under IPXL, and the

disputed clauses will be given their plain and ordinary meaning.




                                                 50
               6. “controlled from a central control center”

       Disputed Term                  Plaintiffs’ Proposal               Defendant’s Proposal
 “The proximity                Not indefinite.                      Indefinite.
 authorization unit of claim   The term “low power
 90, wherein the               communication unit” has a
 communication unit is a       definite construction, set forth
 low power communication       above.
 unit not two way              Also, the phrase “. . . not two
 connected to a wireless       way connected to a wireless
 communication network         communication network
 controlled from a central     controlled from a central
 control center.”              control center” has a definite
                               meaning that the
                               communication unit is not
                               communicating over a cell
                               phone network.

       Shortly before the start of the March 12, 2019 hearing, the Court provided the parties with

the following preliminary construction: “Plain and ordinary meaning (Rejecting Plaintiffs’

construction that “wireless communication network controlled from a central control center”

should be limited to a “cell phone network”).”


                     a) The Parties’ Positions

       The parties dispute whether the phrase “controlled from a central control center,” recited

in Claim 91, is ambiguous and renders the claim indefinite. Plaintiffs argue that the claim language

is not indefinite. (Dkt. No. 50 at 30). According to Plaintiffs, one of ordinary skill in the art would

understand this to mean that the communication unit is not using a cellular network to transmit

and receive data. Id. Plaintiffs argue that cell phone networks were commonly known as wireless

communication networks controlled from a central control center, with the “central control center”

being the operational hub of the network provider. (Id. at 31) (citing Dkt. No. 50-2 at ¶72).

Plaintiffs further argue that one of ordinary skill in the art would therefore understand that the

claim language stating that the communication unit is “not two way connected to a wireless



                                                  51
communication network controlled from a central control center” means that the communication

unit is not communicating over a cell phone network. Id.

       Plaintiffs further contend that the specification describes one advantage of the invention is

to allow the proximity authorization device to access services without the need for

communications over a cellular network or other centrally-controlled network that requires usage

fees. Id. (citing ’443 Patent at 2:23–28). Plaintiffs also contend that the specification describes the

proximity authorization unit as a device that “can serve as an inexpensive communication device

without the wireless service provider costs attached.” Id. (citing ’443 Patent at 2:39–44). Plaintiffs

further argue that this emphasizes that the invention saves the user money because it enables

wireless communications where “a commercial communication service provider, such as Air

Touch Communications, Sprint or the like, is not activated and the user or customer is not charged

air time.” Id. (citing ’443 Patent at 4:41–53, 39:25–28). According to Plaintiffs, the specification

supports that “not two way connected to a wireless communication network controlled from a

central control center” means that the communication unit is not communicating over a cell phone

network. Id. (citing Dkt. No. 50-2 at ¶¶73-74).

       Defendant responds that Claim 91 is indefinite because it is unclear what is “controlled

from a central control center.” (Dkt. No. 52 at 30). Defendant argues that one possible

interpretation is that it is the “wireless communication network” that is “controlled from a central

control center.” Id. Defendant further argues that a second possible interpretation is that it may be

the “communication unit” that is “controlled from a central control center” while also being “not

two way connected to a wireless communication network.” Id. According to Defendant, each

reading is grammatically possible, and the specification provides no further clarity as to which was

intended. Id.




                                                  52
       Defendant further argues that Plaintiffs do not show where the specification expressly

explains or requires the “wireless communication network” that is “controlled from a central

control center.” (Id. at 31). Defendant contends that Plaintiffs leap right to the conclusion that “two

way connected to a wireless communication network controlled from a central control center”

must mean only a cell phone network. Id. Defendant argues that this express connection between

a cell phone network, “two way,” and a “central control center” is not found in the specification,

because the patent never mentions a “central control center” at all. Id.

       Defendant further argues that the only discussion of a “control center” is aligned with the

alternative meaning that it is the claimed device, and its communications with the proximity

service unit that is controlled by the central control. Id. According to Defendant, the patent

discloses various examples of one-way automatic wireless service activation, which it

distinguishes from various examples involving a more complicated two-way wireless activation

procedure. Id. Defendant argues that “two-way” appears in the specifications most prominently at

14:11–12. Id. Defendant also argues that the specification emphasizes a preferred embodiment of

proximity authorization units that can activate a service by one-way transmission only, simply by

coming into range with a proximity service unit. (Id. at 32) (citing ’443 Patent at 14:13–15).

Defendant next argues that the specification also describes “more expensive” two-way wireless

communication models and two-way activation procedures. Id. (citing ’443 Patent at 21:62, 22:4–

7, 32:31–34, 40:19–38, 40:28–33, 20:24–25, 20:30, 20:35–36, 20:39–40).

       Defendant further contends that the specification’s description of one-way automatic

service activation (as opposed to two-way wireless service activation) is at odds with Plaintiffs’

argument that the claim refers to the “central control center” being the “operational hub of the

network provider.” (Id. at 33). Defendant argues that both are grammatically correct interpretations




                                                  53
of the claim. Id. According to Defendant, the ’443 Patent provides no guidance requiring either

interpretation to give it meaning with reasonable certainty to a person of ordinary skill in the art,

so this term is indefinite. Id.

        Plaintiffs reply that Defendant incorrectly argues that there are two equally reasonable

readings of Claim 91. (Dkt. No. 53 at 13). Plaintiffs contend that “controlled from a central control

center” is a participial phrase that appears immediately after the term “wireless communication

network.” Id. According to Plaintiffs, the most natural read is that it is the wireless communication

network that is “controlled from a central control center,” not the communication unit. Id. Plaintiffs

further argue that Defendant’s references to the specification’s discussion of one-way and two-

way systems do not support its position. Id. According to Plaintiffs, Defendant fails to show that

these disclosures have anything to do with a “central control center.” Id.

        For the following reasons, the Court finds that the phrase “[t]he proximity authorization

unit of Claim 90, wherein the communication unit is a low power communication unit not two

way connected to a wireless communication network controlled from a central control center” is

not indefinite, and should be given its plain and ordinary meaning.

                      b) Analysis

        The Court finds that the language of Claim 91, when read in light of the specification and

the prosecution history, informs, with reasonable certainty, those skilled in the art about the scope

of the invention. Nautilus Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). The Court

further finds that a person of ordinary skill in the art would understand the phrase “not two way

connected to a wireless communication network controlled from a central control center” means

that the communication unit is not using a cellular network to transmit and receive data. Plaintiffs’

expert, Dr. Dean Sirovica, opines that cell phone networks were commonly known as wireless




                                                 54
communication networks controlled from a central control center, where the “central control

center” is the operational hub of the network provider. Dkt. No. 50-2 at ¶ 72. Thus, the Court is

persuaded that a person of ordinary skill would understand that the claim language of “not two

way connected to a wireless communication network controlled from a central control center”

means that the communication unit is not communicating over a cell phone network.

       This extrinsic evidence is consistent with the specification, which states that one of the

advantages of the invention is allowing the proximity authorization device to access services

without the need for communications over a cellular network or other centrally-controlled network

that requires usage fees. For example, the Summary of the Invention section states that the

proximity authorization unit (also referred to in the patent as the “MPSU”) as “an alternative to

having to pay for high power wireless communication devices and/or services, such as a cell phone

or pager or hand held computer with wireless communication features . . ..” ’443 Patent at 2:23–

28. The specification also describes the proximity authorization unit as a device that “can serve as

an inexpensive communication device without the wireless service provider costs attached.” Id. at

2:39–44.

       The specification further emphasizes that the invention saves the user money because it

enables wireless communications where “a commercial communication service provider, such as

Air Touch Communications, Sprint or the like, is not activated and the user or customer is not

charged air time.” Id. at 4:41–53; see also id. at 39:25–28 (“Thus multiple customers can have the

convenience of using their proximity authorization units 2910 without having to pay for air time

when in the vicinity of the public communication unit 50.”). Thus, the intrinsic evidence indicates

that “not two way connected to a wireless communication network controlled from a central

control center” means that the communication unit is not communicating over a cell phone




                                                55
network.

        Defendant argues that the claim is indefinite because it is unclear what is “controlled from

a central control center.” (Dkt. No. 52 at 30). Defendant also argues that one possible interpretation

is that it is the “wireless communication network” that is “controlled from a central control center.”

Id. Defendant further contends that an alternative interpretation is that it may be the

“communication unit” that is “controlled from a central control center” while also being “not two

way connected to a wireless communication network.” Id. According to Defendant, “[e]ach

reading is grammatically possible,” and this ambiguity renders the claim indefinite. Id.

        In order to meet the “exacting standard” to prove indefiniteness, an accused infringer must

demonstrate by clear and convincing evidence that the claims, read in light of the specification

and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about

the scope of the invention. Nautilus, 134 S. Ct. at 2124. Here, as discussed above, the phrase “not

two way connected to a wireless communication network controlled from a central control center,”

satisfies the Nautilus standard because, the claim language, in view of the specification and

prosecution history, inform a person of ordinary skill about the scope of the invention.

        Regarding Plaintiffs’ construction for the phrase “not two way connected to a wireless

communication network controlled from a central control center,” the Court agrees that one

possible “wireless communication network controlled from a central control center” would be “a

cell phone network.” However, this is not necessarily the only wireless communication network

that may be controlled from a central control center.” Accordingly, Plaintiffs’ construction would

improperly restrict the meaning of “wireless communication network” to cell phone networks.

Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

the parties, and given it its proper weight in light of the intrinsic evidence.




                                                  56
                     c) Court’s Construction

       The phrase “[t]he proximity authorization unit of Claim 90, wherein the communication

unit is a low power communication unit not two way connected to a wireless communication

network controlled from a central control center” is not indefinite, and will be given its plain and
.
ordinary meaning.

         V.      CONCLUSION

       The Court adopts the above constructions. The parties are ordered to not refer, directly or

indirectly, to each other’s claim construction positions in the presence of the jury. Likewise, the

parties are ordered to refrain from mentioning any part of this opinion, other than the definitions

adopted by the Court, in the presence of the jury. However, the parties are reminded that the

testimony of any witness is bound by the Court’s reasoning in this order but any reference to claim

construction proceedings is limited to informing the jury of the definitions adopted by the Court.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 10th day of May, 2019.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                57
